OPINION ON PETITION FOR REHEARING
PER CURIAM.
On petition for rehearing, we certify that our affirmance in this case passed upon the same questions we certified to be of great public importance in DeBolt, etc. v. Department of Health and Rehabilitative Services, State of Florida, 427 So.2d 221 (Fla. 1st DCA 1983). The decision in this case should abide the decision in DeBolt. Accordingly, we adhere to our reversal and certify the identical question certified in DeBolt as passing upon a matter of great public importance. Mandate in this ease will be withheld during the period provided for invoking Supreme Court review and thereafter, if review is sought, pending final disposition by the Supreme Court of Florida of any petition for review herein.
LARRY G. SMITH and JOANOS, JJ., and SHAW, LEANDER J., Jr., Associate Judge, concur.